UNPUBLISHED

                                                          FILED: June 6, 2014

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT
                          ___________________

                                 No. 13-1839 (L)
                             (1:12-cv-01780-WMN)
                             ___________________

JOYCE BARLOW

            Plaintiff - Appellee

v.

COLGATE PALMOLIVE COMPANY

            Defendant - Appellant

and

JOHN CRANE-HOUDAILLE, INCORPORATED; E.L. STEBBING &
COMPANY, INC.; HAMPSHIRE INDUSTRIES, INC., f/k/a John H. Hampshire
Company; UNIVERSAL REFRACTORIES COMPANY; J.H. FRANCE
REFRACTORIES COMPANY; THE GOODYEAR TIRE & RUBBER
COMPANY, f/k/a Kelly Springfield Tire Company; MCIC, INC., and its remaining
Director Trustees, Robert I. McCormick, Elizabeth McCormick and Patricia
Schunk; CBS CORPORATION, a Delaware Corporation f/k/a Viacom, Inc.,
Successor by merger to CBS Corporation, a Pennsylvania Corporation, f/k/a
Westinghouse Electric Corporation; METROPOLITAN LIFE INSURANCE
COMPANY; A.W. CHESTERTON COMPANY; CERTAINTEED
CORPORATION, individually and as successor to Bestwall Gypsum Co.; KAISER
GYPSUM COMPANY, INC.; UNION CARBIDE CORPORATION;
INTERNATIONAL PAPER COMPANY, individually and as successor in interest
to Champion International Corporation and U.S. Plywood Corp.; BAYER
CROPSCIENCE, INC., individually and as successor in interest to Benjamin Foster
Co., Amchem Products, Inc., H.B. Fuller Co., Aventis CropScience USA, Inc.,
Rhone-Poulenc AG Company, Inc., Rhone-Poulenc, Inc. and Rhodia, Inc.;
COOPER INDUSTRIES, INC., individually and as successors in interest to Crouse
Hinds Co.; PFIZER CORPORATION; SCHNEIDER ELECTRIC USA, INC., f/k/a
Square D Company, individually and as successor in interest to Electric Controller
and Manufacturing Co.; GEORGIA-PACIFIC, LLC, individually and as successor
to Bestwall Gypsum Co.; FOSTER WHEELER CORPORATION; THE
WALLACE & GALE ASBESTOS SETTLEMENT TRUST; CONWED
CORPORATION; GENERAL ELECTRIC COMPANY; GEORGIA PACIFIC
CORPORATION, individually and as successor in interest to Bestwall Gypsum Co.

            Defendants

                             ___________________

                                  No. 13-1840
                             (1:12-cv-01781-WMN)
                             ___________________

CLARA G. MOSKO

            Plaintiff - Appellee

v.

COLGATE PALMOLIVE COMPANY

            Defendant - Appellant

and

JOHN CRANE-HOUDAILLE, INCORPORATED; E.L. STEBBING & CO.,
INCORPORATED; HAMPSHIRE INDUSTRIES, INC., f/k/a John H. Hampshire
Company; UNIVERSAL REFRACTORIES COMPANY; J.H. FRANCE
REFRACTORIES COMPANY; THE GOODYEAR TIRE & RUBBER
COMPANY, f/k/a Kelly Springfield Tire Company; MCIC, INC., and its remaining
Director Trustees, Robert I. McCormick, Elizabeth McCormick and Patricia
Schunk; CBS CORPORATION, a Delaware Corporation f/k/a Viacom, Inc.,f/k/a
Westinghouse Electric Corporation; METROPOLITAN LIFE INSURANCE
COMPANY; A.W. CHESTERTON COMPANY; CERTAINTEED
CORPORATION, individually and as successor to Bestwall Gypsum Co.; KAISER
GYPSUM COMPANY, INC.; UNION CARBIDE CORPORATION;
INTERNATIONAL PAPER COMPANY, individually and as successor in interest
to Champion International Corporation and U.S. Plywood Corp.; BAYER
CROPSCIENCE, INC., individually and as successor in interest to Benjamin
Foster, Co., Amchem Products, Inc., H.B. Fuller Co., Aventis Cropscience USA,
Inc., Rhone-Poulenc AG Company, Inc., Rhone-Poulenc, Inc. and Rhodia, Inc. ;
COOPER INDUSTRIES, INC., individually and as successors in interest to Crouse
Hinds Co.; PFIZER CORPORATION; SCHNEIDER ELECTRIC USA, INC., f/k/a
Square D Company, individually and as successor in interest to Electric Controller
and Manufacturing Co.; FOSTER WHEELER CORPORATION; THE WALLACE
& GALE ASBESTOS SETTLEMENT TRUST; CONWED CORPORATION;
GEORGIA-PACIFIC, LLC, individually and as successor to Bestwall Gypsum Co.;
3M COMPANY; MALLINCKRODT, INC.; CROWN, CORK & SEAL CO., INC.;
KOPPERS COMPANY, INC.; WALTER E. CAMPBELL CO., INC.; KRAFFT-
MURPHY COMPANY, individually and as successor to National Asbestos
Company, a dissolved Delaware Corporation; AC&R INSULATION CO., INC.;
COTY, INC.; JOHNSON & JOHNSON; LUZENAC AMERICA INC.; R.T.
VANDERBILT COMPANY, INC.; BAYER CORPORATION, as successor in
interest to Sterling Drug, Inc., and Sterling-Winthrop Inc.; GENERAL ELECTRIC
COMPANY
              Defendants



                                     CORRECTED
                                       ORDER

       A majority of judges in regular active service and not disqualified having

voted in a requested poll of the court to grant the petition for rehearing en banc,

      IT IS ORDERED that rehearing en banc is granted.

      This case is tentatively calendared for oral argument for the September 2014

session, September 16 – 19, 2014.




                                        For the Court

                                        /s/ Patricia S. Connor, Clerk